Citation Nr: 0522221	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-19 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1984.

This case came to the Board of Veterans' Appeals (Board) from 
an October 2002 RO decision which denied, in pertinent part, 
the veteran's claims for service connection for bilateral 
ankle disorders.  The veteran filed a notice of disagreement 
(NOD) in March 2003, and the RO issued statement of the case 
(SOC) in May 2003.  In July 2003, the veteran timely 
perfected his appeal herein.

In May 2004, the RO issued a rating decision which granted 
service connection for a left ankle disorder, and assigned 
thereto a 10 percent disability rating, effective from 
January 2002.  He does not appear to have filed an NOD as to 
the initial rating for this condition.  Thus, this issue is 
no longer on appeal.  

In May 2005, a Travel Board hearing was held before the 
undersigned Veterans Law Judge, who is rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of this hearing 
is of record.


FINDINGS OF FACT

The veteran's current right ankle disorder began many years 
after service and was not caused by any incident of service.


CONCLUSION OF LAW

A right ankle disorder was not incurred or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1131, 5107  (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
veteran or on his behalf.  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The veteran is claiming service connection for a right ankle 
disorder.  Through his statements and testimony herein, he 
claims to have injured his right ankle while stationed in 
Simbach, Germany, in late 1980 or early 1981.  He testified 
that he was treated with a walking cast for this condition.  
After the walking cast was removed, he did not require 
additional treatment for this condition during the remainder 
of his military service.  He indicated that he would treat 
this condition on his own by soaking his right ankle.  
Following his discharge from the service, he indicated that 
he first sought treatment for his right ankle condition in 
2000. Currently, he reported symptoms of pain, instability 
and popping in his right ankle.

Historically, the veteran served in the Air Force from 
January 1980 to January 1984.  The evidence does not support 
the conclusion that he personally engaged in combat with the 
enemy, and the provisions of 38 U.S.C.A. § 1154(b) do not 
apply.  

A review of the veteran's service medical records revealed 
treatment for a broken left ankle.  A February 1981 treatment 
report noted the veteran's complaints of pain below the left 
ankle for the past three weeks.  X-ray examination revealed a 
fractured left ankle.  A treatment report, dated in March 
1981, noted that the cast on the veteran's left ankle was 
removed.  Following a physical examination, the report 
concluded with an assessment of resolving left ankle 
fracture.  A personnel report, dated in November 1983, noted 
that the veteran had elected not to undergo a medical 
examination before separation.  

A post service VA orthopedic examination, conducted in June 
1989, was silent as to any complaints of right ankle pain.  
Physical examination revealed that he could heel-toe walk 
satisfactory, and had a good gait.  Ankle and knee jerks were 
equal and reactive, and there were no sensory or motor loss 
in the lower extremities.  

In January 2002, the veteran filed his claim seeking service 
connection for a right ankle disorder.  In support of his 
claim, the RO obtained post service medical treatment records 
from both VA and private treatment providers, dating from 
1989.  A private treatment report, dated in October 2001, 
noted the veteran's complaints of intermittent claudication 
in the left leg.  A November 2001 treatment report noted a 
diagnosis of peripheral vascular disease.  A treatment 
report, dated in June 2002, noted the veteran's complaints of 
left leg claudication after walking about 50 feet.  Later 
that month, he underwent a left iliac percutaneous 
transluminal angioplasty and insertion of a Cordis Smart 
stent.

In June 2002, a VA examination for joints was conducted.  The 
report noted the veteran's complaints of pain, weakness, and 
instability in both ankles.  Physical examination revealed no 
evidence of muscle laxity, muscle rigidity, muscle spasm, or 
muscle wasting.  Palpation of the right ankle revealed 
tenderness over the medial aspect.  X-ray examination of both 
ankles were normal.  The report concluded with diagnoses of 
status post evulsion fracture of the right ankle, no disease 
found; and bilateral tendonitis of the ankles.

Given the aforementioned, the claim of service connection 
must be denied.  The veteran's inservice treatment records 
are completely silent as to any treatment or complaints of a 
right ankle disorder.  The first evidence of the veteran's 
right ankle disorder was not shown until 2002, over 17 years 
after the veteran's discharge from the service.  Moreover, 
there is no competent evidence linking his current right 
ankle disorder to his active duty service.  

Although the veteran may be competent to testify as to the 
symptomatology he has experienced over the years, without 
medical expertise or training, he is not competent to offer a 
medical opinion as to whether he has a current disability to 
include the diagnosis or causation of such. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
render medical opinions).

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant. 38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable.




Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the January 2004 letter sent to the 
veteran, the rating decision, statement of the case, and 
supplemental statement of the case.  These documents 
collectively provided notice of elements (1), (2), (3), and 
(4) see above.  In addition, these documents provided 
specific information as to why his claim was being denied, 
and of the evidence that was lacking.  The veteran was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the May 2003 SOC, and in January 2002, he signed a document 
indicating he had been properly informed under the VCAA, that 
he understood what he was to provide, and that he did not 
have any additional evidence.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004).  The 
veteran is not currently claiming that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not 
accomplished in this case.  However, the claimant still has 
the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  Thus, the Board 
is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  The Board also notes that the veteran 
testified before the Board that he first sought medical 
treatment  for this condition in 2000.  Finally, the Board 
notes that the veteran has been scheduled for and obtained a 
medical examination as required by 38 C.F.R. 
§ 3.159(c)(4)(i).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claim herein.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claim herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  


ORDER

Entitlement to service connection for a right ankle disorder 
is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


